       Case 2:15-cr-00157-GJP Document 329 Filed 07/14/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA

       v.                                                CRIMINAL ACTION
                                                         NO. 15-00157-1
MITESH PATEL


                                       ORDER

      AND NOW, this 14th day of July 2020, upon consideration of M e        Pa e

Motion for Release (ECF No. 317) a d   eg    e      e   Re      e (ECF N . 325), it is

ORDERED that the Motion is DENIED.




                                                 BY THE COURT:



                                                  /s/ Gerald J. Pappert
                                                 _______________________
                                                 GERALD J. PAPPERT, J.




                                         1
